Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “pin protective film” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  It is mentioned in the specification that the “pin protective film” is shown in Fig. 5B but nothing of the sort is shown. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
“A thickness matched with a configuration of the power chips” is indefinite as it can be interpreted as either the size/ shape of the power chips or how the chips are arranged in the patterned units.
“Installed and configured to be corresponsive to the patterned units” is unclear because any two things can “correspond” to each other in any way. 
“the power chips are covered by the capping layer and then installed onto the substrate” is unclear because it’s not known how the chips can be covered first and later positioned in the recesses. 
Step 2 is unclear because a patterned/ recessed feature is not “installed” in a substrate.   
Step 3 is unclear because it is not known what a “pin protective layer” is since it is not a term of art, it is not described in the specification, and not shown in the drawings.  It is not known if this layer covers all the pins at once, or is individually formed around each pin, or any other configuration. Therefore, the metes and bounds of the claim are unknown since an element is undefined.
Furthermore, (step 5) is unclear because the “capping layer” 6 as shown in Fig. 6 is merely a dotted line that somehow penetrates into the substrate itself. It’s not clear where this capping layer goes or how it is attached.  
In Claim 9, a “small amount” is indefinite as small is a term of degree that is not defined in the specification.  “Semiconductor photoresist glue” is not a term of art and it not known what this is. It is also not known what a “laser manufacturing” method is.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 9 and 10 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
The substrate is diamond, but Claim 9 purports to limit formation of the recesses to a compression method. Diamond is not only one of the hardest materials known to man, but brittle. Compressing diamond, if done with enough force, will simply crack it. Compression will not mold a feature into a diamond substrate. This is known by the person of ordinary skill, as diamond is a common substance and well known throughout the world in many applications. There is no support, no examples, no recipes, or anything of the like that would enable the person of ordinary skill to compress a recess into a diamond substrate.  Therefore, there would be undue experimentation for a person of ordinary skill to practice the invention of claim 9.
In Claim 10, the pin protective layer, whatever it may be, is removed after the cap is placed and the substrate is singulated. It is completely unclear how this can be done with a diamond cap in place. The instant paragraph [0055] says it may be removed by a glue remover. It is not known what this glue remover is; be it a device, a solvent, etc. The short specification gives no detail as to how this is done, leaving the person of ordinary skill guessing. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 8- are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 20020142521 to Steffans in view of U.S. Pat. No. 3828848 to Custers et al. (Custers).
Regarding Claim 8, Steffans teaches a manufacturing method of [[the]] a semiconductor power device which comprises a substrate, a plurality of power chips and a capping layer, wherein the substrate has patterned units and a thickness matched with a configuration of the power chips, the power chip has a height smaller than a thickness of the substrate, the power chip are installed and configured to be corresponsive to the patterned units, and the capping layer is covered onto a side of the substrate having the patterned units, and the power chips are covered by the capping layer and then installed to the substrate as claimed in any one of claim 1, the method comprising [[the]] steps of: 
(Step 1) preparing the substrate 10; 
(Step 2) installing the patterned units 12 on the substrate; 
(Step 3) installing the plurality of power chips 14 into a plurality of chip units respectively; and 
(Step 5) installing the capping layer upper 20. 
Steffans does not explicitly teach depositing a diamond material according to the height of the power chip to form a diamond capping layer to produce the power device.  However, in analogous art, Custers teaches diamond material heat sinks. It would have been obvious to the person of ordinary skill at the time of filing to modify the capping layer upper 20 of Steffans with diamond since diamond has excellent thermal characteristics, as taught by Custers.

Regarding Claim 10, Steffans and Custers teach the manufacturing method of a semiconductor power device as claimed in claim 8, wherein after the Step 5, the substrate is cut according to the distribution of the power chip by a laser, mechanical or etching method [0015]. 

Regarding Claim 2, Steffans and Custers teach the manufacturing method of a semiconductor power device as claimed in claim 8, wherein the substrate is made of a diamond material, and the capping layer is a diamond capping layer (see teaching of Custers, Diamond is an excellent thermal conductor, motivating persons to use it as a chip carrier substrate).

Regarding Claim 3, Steffans and Custers teach the manufacturing method of a semiconductor power device as claimed in claim 8 wherein the diamond material is one selected from the group consisting of a polycrystalline diamond material, a monocrystalline diamond material and a quasi-polycrystalline diamond material, or one or more combinations thereof (these are the only possible states of diamond; the diamond described by Custers must be one of them).

Regarding Claim 4, Steffans and Custers teach the manufacturing method of a semiconductor power device as claimed in claim 8, wherein the substrate has an area of 0.1 mm2~90000 mm2, a thickness of 0.1 mm-80 mm, and a size matched with the configuration of the power device (mere changes in size without a showing of unexpected results does not distinguish over the prior art, see MPEP 2144.04).

Regarding Claim 5, Steffans and Custers teach the manufacturing method of a semiconductor power device as claimed in claim 8, wherein the substrate is in a shape selected from the group consisting of a polygonal shape, a circular shape, and a triangular shape (mere changes in shape without a showing of unexpected results does not distinguish over the prior art, see MPEP 2144.04).

Regarding Claim 6, Steffans and Custers teach the manufacturing method of a semiconductor power device as claimed in claim 8, wherein the capping layer has a thickness of 0.1 mm-10 mm, and the thickness of the capping layer is matched with the configuration of the power chip (mere changes in size without a showing of unexpected results does not distinguish over the prior art, see MPEP 2144.04)..

Regarding Claim 7, Steffans and Custers teach the manufacturing method of a semiconductor power device as claimed in claim 8, wherein the power chip has a pin, and the pin comprises a source S, a drain D, and a gate G (all CMOS based ICs have a source, drain and gate).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Steffans and Custers as applied to claim 8 above, and further in view of U.S. Pat No. 4,764,804 to Sahara et al. (Sahara).
Regarding Claim 9, Steffans and Custers teach the manufacturing method of a semiconductor power device as claimed in claim 8, a small amount of silver paste or high temperature solder paste is used to fix the power chip in the Step 3 solder balls 24 would operate identically to secure the ICs; 
But do not teach that a CVD method is used or a diamond powder is pressed to form a diamond substrate in the Step 1; a semiconductor lithography [0015], a physical compression or a laser manufacturing method is used to install a patterned unit on a side of the substrate and a plurality of chip units on the patterned unit in the Step 2;
a CVD process is used to deposit the diamond material on a side of the substrate having the patterned unit, so as to form the capping layer in the Step 5.
However, in analogous art, Sahara teaches that CVD can be used to deposit diamond. It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Sahara since Custers is silent as to how the diamond is formed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. /EVREN SEVEN/ Primary Examiner, AU 2812